DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest an interior panel for a structure having an interior of an aircraft comprised of, in part, an outer covering having a first surface that is configured to be exposed to the interior of the aircraft and a second surface that is disposed opposite the first surface, wherein the second surface has a first pattern formed therein that is hidden from the first surface; and a first light source operative to generate a first light and disposed adjacent to the second surface generally aligned with the first pattern, wherein when the first light source generates the first light, a first illuminated pattern corresponding to the first pattern formed in the second surface is visible on the first surface. Claims 2-10 are allowed due to their dependency upon claim 1. 
Regarding claim 11, the prior art of record fails to teach or suggest an aircraft comprised of, in part, an interior panel disposed in the interior of the aircraft structure, the interior panel comprising: an outer covering having a first surface that is exposed to the interior of the aircraft structure and a second surface that is disposed opposite the first surface, wherein the second surface has a first pattern formed therein that is hidden from the first surface; and a first light source operative to generate a first light and disposed adjacent to the second surface generally aligned with the first pattern, wherein when the first light source generates the first light, a first illuminated pattern corresponding to the first pattern formed in the second surface is visible on the first surface. Claims 12-19 are allowed due to their dependency upon claim 11. 
Regarding claim 20, the prior art of record fails to teach or suggest a method for making an interior panel for a structure having an interior comprised of, in part, obtaining an outer covering that has a first surface that is configured to be exposed to the interior of the aircraft and a second surface that is disposed opposite the first surface; forming a first pattern in the second surface that is hidden from the first surface; and disposing a light source adjacent to the second surface generally aligned with the first pattern, wherein the light source is operative to generate light, and wherein when the light source generates light, an illuminated pattern corresponding to the first pattern formed in the second surface is visible on the first surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875